DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks filed on 7/22/22.  Claims 9-22 are withdrawn.  Claims 3 and 7 have been canceled.  Claims 1, 2, 4-6, and 8 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cid-Aguilar USPA_20110297900_A1 in view of Seto USPA_20040071982_A1 and Kim USPA_20120058879_A1.
1.	Regarding Claims 1, 2, 4-6, and 8, Cid-Aguilar discloses a solar control glass composition (Title) having a thickness ranging from “about 1.6 mm” (Claim 5). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). See MPEP 2144.05. Applicants have not demonstrated how the difference between the instantly claimed 1.5 mm would result in different properties than “about 1.6 mm”. Furthermore, Cid-Aguilar discloses a soda-lime silica base glass with a colorant comprising from 0.71 to 1.50 wt% of total iron expressed as Fe2O3, from 22 to 30% of Fe2+, from 0.15 to 0.50 FeO, expressed as Fe2O3, from about 0.10 to about 0.20% of So3, from about 0 to about 1% TiO2, from about 0.0004 to about 0.03 % of Cr2O3, and from about 0.0004 to about 0.015% of CuO (Claim 1).  Furthermore, Cid-Aguilar discloses illuminant "A" light transmission (TLA) greater of 65%, a total solar energy transmittance (TS) of less than or equal to 60%; a solar ultraviolet transmittance (TUV) of less than 46%; a dominant wavelength from 490 nm to 600; an excitation purity of less than 7, for thickness of 3.5 mm (Claim 3), and a direct solar transmittance of no greater than about 60% (paragraphs 0076, 0084).  Also, Cig-Aguilar discloses said soda-lime glass silica base glass composition comprises 70 to 75 wt% of SiO2, 0 to 2 wt% of Al2O3, 5 to 12 wt% of CaO, 3 to 4.2 wt% of MgO, 12 to 15 wt% of Na2O, and 0 to 2 wt% of K2O (paragraph 0082).  Cid-Aguilar further discloses using said composition in the form of a sheet (paragraphs 0078, 0084) and formed from a float process (paragraph 0082).  Although the exact same ranges are not disclosed in a single embodiment, the ranges do overlap.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
2.	However, Cid-Aguilar does not disclose the newly added limitation regarding the excitation purity at a thickness between about 0.7 and 2.0 mm.  However, Cid-Aguilar does disclose using its glass in automotive applications and further discloses how excitation purities can be modified by modifying the colorant proportional amounts (paragraph 0068). Furthermore, Cid-Aguilar does not disclose the claimed Fe2O3 concentration range.
3.	Seto discloses a glass plate that can absorb both UV and infrared rays for green glass suitable as window glass for automobiles which does not substantially contain an expensive raw material whose recycling is difficult and can exhibit an optimum UV and IR absorption when used in a thin plate (Abstract).  Seto further details this by stating that at a thickness that can be as low as 1.0 mm its glass plate has no more than 3.5 as its excitation purity (Abstract and Claim 1).  Seto further discloses using all of the same components in overlapping ranges as that being used by Cid-Aguilar.
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the excitation purity in the green glass, of Cid-Aguilar, by having an excitation purity of no more than 3.5 at a thickness of 1.0 mm, as disclosed by Seto.  One of ordinary skill in the art would have been motivated in doing so in order to obtain a glass plate that can absorb both UV and infrared rays for green glass suitable as window glass for automobiles which does not substantially contain an expensive raw material whose recycling is difficult and can exhibit an optimum UV and IR absorption when used in a thin plate, as disclosed by Seto.  Moreover, as stated above, Cid-Aguilar discloses how it’s known to modify excitation of purity (paragraph 0068).
5.	Kim discloses a green soda-lime glass composition (Title) used in motor vehicles (Abstract) comprising Fe2O3 in a range of 1.4 to 2.5 parts by weight of the said glass composition (paragraph 0016). Furthermore, Kim discloses that if this amount is less than 1.4 parts by weight, the visible light transmittance (LTa) increases, resulting in a reduction in the function of privacy protection which is one of the most important characteristics of a dark, neutral green-gray soda-lime glass composition. If the amount is greater than 2.5 parts by weight, the visible light transmittance (LTa) decreases to a large extent, by which it is difficult to use it as windows for motor vehicles and construction glass due to the extremely low visible light transmittance (LTa), and the content of Fe.sup.2+ absorbing radiant infrared rays increases inevitably and the temperature in the bottom part of the smelting furnace becomes lower during the melting procedure, causing the problem of melt load increase (paragraph 0016). Additionally, Kim discloses that to reduce the melt load and obtain a composition with a visible light transmittance (LTa) suitable for privacy protection, the amount of total Fe.sub.2O.sub.3 is preferably 1.6 to 2.0 parts by weight, and more preferably 1.7 to 1.9 parts by weight (paragraph 0016).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the concentration of Fe2O3 in the glass, of Cid-Aguilar, by varying the contents of Fe2O3 based on what degree of light transmission is desired, as disclosed by Kim. One of ordinary skill in the art would have been motivated in trying this out of a desire to prevent melt load increase in its windows used in automotive glass (Cid-Aguilar: paragraph 0002). Kim amply discloses that the content of Fe2O3 is known to have a direct effect on the light transmission. As such, it is a recognized result-effective variable known in the art. It would then be obvious to vary it based on whatever the end-product specifications may be.
Response to Arguments
Applicant's arguments filed 7/22/22 have been fully considered but they are not persuasive. 
Applicants state: “Alternatively, the Examiner asserts that the claimed excitation purity would be inherent to the glass of Cid-Aguilar.”
The Examiner respectfully submits that the rejection above does not utilize an inherency argument.
Applicants state: “The Examiner further asserts that the motivation to combine the disclosures of Cid- Aguilar and Kim would be driven by a desire to prevent melt load increase and to achieve a visible light transmittance suitable for privacy protection in automotive window glass. However, the Examiner has not addressed why a person of ordinary skill in the art would reasonably expect that the disclosures of Kim, relating to a dark green privacy glass having a visible light transmittance of 15% or less, could be successfully combined with the method of Cid-Aguilar so as to create a glass composition that meets the federal regulatory standards that automotive glass have a light transmittance of greater than 70%.”
The Examiner respectfully submits that at no time was it stated in the rejection above to match or to arrive at the same light transmission as Kim for Cid-Aguilar. Rather, the objective here was to indicate that varying the concentration of Fe2O3 can be varied to effect a given light transmission. As per this disclosure from Kim, the Examiner respectfully submits that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the concentration of Fe2O3 in the glass, of Cid-Aguilar, by varying the contents of Fe2O3 based on what degree of light transmission is desired, as disclosed by Kim. Kim amply discloses that the content of Fe2O3 is known to have a direct effect on the light transmission. As such, it is a recognized result-effective variable known in the art. It would then be obvious to vary it based on whatever the end-product specifications may be.
Applicants state: “Furthermore, the Examiner has acknowledged that neither Cid-Aguilar nor Kim disclose the claimed thickness ranging from 0.7 mm to 2.0 mm, yet purports that the recited range is “close enough” to the range of Cid-Aguilar that a prima facie case of obviousness exists. To support this assertion, the Examiner has cited Titanium Metals Corp. of America v. Banner as establishing that a prima facie case of obviousness existed between a claimed concentration of 0.8% nickel and 0.3% molybdenum and prior art concentrations of 0.75% nickel, 0.25% molybdenum. 778 F.2d 775, 782-83 (Fed. Cir. 1985). That case is not analogous to the present application and prior art. In Titanium Metals, the prior art concentrations could be rounded to the recited concentrations. Here, it is impossible to round the prior art thickness of 1.6 mm to the claimed thickness of 1.5 mm.” 
The Examiner respectfully submits that Applicants’ instant claim states an upper limit of “1.5” which would allow for a thickness of up to 1.54 mm when rounded down to the nearest tenth. While Cid-Aguilar discloses a thickness of about 1.6 mm as stated above, which would allow for a thickness as low as 1.55 mm when rounded to the nearest tenth. Applicants have not demonstrated how the difference between the instantly claimed 1.5 mm would result in different properties than “about 1.6 mm” given that the difference could very well amount to just 0.01. Not to mention that Applicants’ Specification and original claims does not make a distinction in properties between the currently claimed amount of 1.5 mm and that of 1.6 mm as originally claimed.
Applicants state: “The present application claims a glass having all of the recited limitations but with a direct solar transmittance of less than 51%. Seto discloses overlapping ranges of excitation purity and thickness, but only at a total solar transmittance of greater than 51%. In fact, Seto teaches that a total solar transmittance (i.e., a direct solar transmittance) of less than 51% can only be achieved at a thickness of greater than 2.3 mm. At this thickness, the illuminant “A” light transmission is less than 70%, rendering the glass of Seto useless for incorporation into motor vehicles sold in the United States. One of ordinary skill in the art seeking to create a privacy glass for use in motor vehicles would not look to Seto for guidance.”
The Examiner respectfully submits that Seto does not state that its disclosure of having a thickness that can be as low as 1.0 mm with no more than 3.5 as its excitation purity (Abstract and Claim 1) “can only be achieved at a thickness of greater than 2.3 mm.” Rather, Seto is disclosing a separate property of when the thickness is at 2.3 mm, then the total solar transmittance will be 51%. One of ordinary skill in the art would have been motivated in doing so in order to obtain a glass plate that can absorb both UV and infrared rays for green glass suitable as window glass for automobiles which does not substantially contain an expensive raw material whose recycling is difficult and can exhibit an optimum UV and IR absorption when used in a thin plate, as disclosed by Seto.  Moreover, as stated above, Cid-Aguilar discloses how it’s known to modify excitation of purity (paragraph 0068).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 12, 2022